DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 22 January 2021 for the application filed 01 May 2017. Claims 1, 3-5, and 7-20 are pending:
Claims 14-17 have been withdrawn with traverse on 05 June 2019;
Claims 2 and 6 have been canceled;
Claims 1, 5, 7, 8, 10-13, and 15 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 January 2021 has been entered.
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority (DE10 2015 105849 filed 16 April 2015; DE10 2014 116 304, filed 07 November 2014; and DE10 2014 116 008, filed 03 November 2014) under 35 U.S.C. 119 (a)-(d).
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/EP2015/075475 filed 02 November 2015) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Response to Arguments
The affidavit under 37 CFR 1.132 filed 22 January 2021 is sufficient to overcome the rejection of Claims 1, 3-5, 7-13, and 18-20 based on 35 USC 103 as unpatentable over ROULLAND. Applicant has argued and asserted 
Regarding the 35 USC 103 rejections of Claims 1, 3-5, 7-13, and 18-20 as unpatentable over ROULLAND, Applicant’s amendments and arguments have been fully considered and are persuasive; these rejection shave been withdrawn.
Regarding the 35 USC 112(a) rejections of Claims 1, 3-5, 7-13, and 18-20, Applicant’s amendments and arguments have been fully considered and are persuasive; these rejection shave been withdrawn.
Please note the added double patenting rejections of Claims 1, 3-5, 7-13, and 18-20 over Claims 1 and 2 of U.S. Patent No. 10,487,299 in view of ROULLAND (GB 417302 A), separately or in combination.
All other arguments have been indirectly addressed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 7-13, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 2 of U.S. Patent No. 10,487,299 in view of ROULLAND (GB 417302 A), separately or in combination.
prima facie obviousness), and wherein a respective axis of rotation of the separators are arranged perpendicularly with respect to a respective surface (i.e., wherein the two separators are selectively arranged in the device with an axis of rotation being substantially perpendicular to a flow direction of the suspension).
	Dependent Claim 3 is obvious over Claim 1 of ‘299. While Claim 1 of ‘299 discloses a multiplicity of openings in each surface, ‘299 fails to disclose specific pore size or aperture of 10 to 500 µm. However, such a recitation of relative dimension (i.e., openings size) is the only difference between the prior art and the claimed invention. The claimed invention would not perform differently than the extracting device taught by ‘299 as both are designed to take plant-based material and extract and separate a liquid phase from a solid phase utilizing at least one rotating separating device; the openings taught by ROULLAND help in separating the liquid phase from the solid phase as do the claimed openings. Thus, the claimed invention is not patentably distinct (In re Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP §2144.04).
Dependent Claim 4 is obvious over Claim 1 of ‘299. The limitation “wherein the device forms at least one flow path; and/or a liquid flows through the at least one flow path driven by gravity” is directed toward a material or article worked upon by the claimed device. The inclusion of material or article worked upon by a structure being claimed, does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).

Dependent Claim 19 is obvious over Claim 1 of ‘299; the limitations in Claim 19 are disclosed as described above.
	Independent Claim 7 of the pending application ‘668 is obvious over Claims 1 and 2 of ‘299; Claim 2 of ‘299 discloses a system utilizing the device disclosed in Claim 1.
	Dependent Claims 8 and 9 are obvious over Claims 1 and 2 of ‘299; the limitations in Claims 8 and 9 are disclosed as described above.
Dependent Claims 10-13 are obvious over Claims 1 and 2 of ‘299 in view of ROULLAND. ROULLAND discloses spray pipes 19 with a nozzle or spray head (FIGs. 2, 3; pg2/2-5) and an intermediate inlet 7 for providing liquids (pg1/86-89). Furthermore, as shown in FIG. 1, in between each diffusing bath is a partition 2 that acts like a weir to separate liquids contained in the baths (FIG. 1; pg1/55-59). All claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A). ROULLAND is deficient in disclosing that the first liquid dispenser is arranged between the first device and the second device. However, such a claim is a simple rearrangement of components. While ROULLAND may have indicated that the spray pipes 19 are located adjacent each drum or that the inlet 7 is located within a diffusing bath section and not between the first device and second device as claimed, the introduction of liquids at those points would not change the operation of the claimed invention because extraction agents would still be introduced to the suspension being treated. Absent a showing of significance or unexpected results, the claimed locations of the components are prima facie obvious and do not modify the operation of the invention and further, do not add patentable significance (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP §2144.04).
Dependent Claim 18 is obvious over Claims 1 and 2 of ‘299. The limitations merely require multiple separating devices in series in the system. ‘299 already discloses at least two devices in Claim 2.
Dependent Claim 20 is obvious over Claims 1 and 2 of ‘299; the limitations in Claim 20 are disclosed as described above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777